I dissent.
To my mind the findings are susceptible only of the construction that the mules in question were on the track because of the cul-de-sac, and that they were caught thereon because of their inability to get off the right of way.
The fact that at the particular spot the precipitous grounds may have prevented the mules from beating a hasty retreat into the fence does not alter the fact that they were in a trap.
There is no finding that there was room between the rails and fence for the accommodation of the stock, and if there was it would not be controlling. Mules in such a trap cannot be charged with negligence, nor can they be *Page 638 
expected to exercise ordinary horse sense. Seeing the fence on either side, the oncoming train "stampeded" them and they were killed as the result of such conditions. I may be speaking with some judicial knowledge of the habits of the mule.